Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 1 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 2 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 3 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 4 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 5 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 6 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 7 of 8




                                                                 Ex. F
Case 1:20-cv-02830-ELH Document 8-6 Filed 10/14/20 Page 8 of 8




                                                                 Ex. F
